Citation Nr: 0714044	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  94-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a medical consultant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active service from March 1968 to September 
1970.

This appeal arises from a July 1993 rating action that denied 
service connection for residuals of a cervical spine injury.  
A Notice of Disagreement was received in September 1993, and 
a Statement of the Case (SOC) was issued in December 1993. A 
Substantive Appeal was received in June 1994.

In October 1994, the veteran and a medical consultant 
testified during hearing before a hearing officer at the RO; 
a transcript of the hearing is of record.  

In January 1997, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing also is of record. 

In April 1997, the Board denied service connection for 
residuals of a cervical spine injury.  The veteran appealed 
the Board's decision to the United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims since March 1999) (Court)).  In July 1998, 
the appellant and VA Secretary filed a Joint Motion to Vacate 
and Remand the Board Decision (Joint Motion).  By August 1998 
Order, the Court granted the Joint Motion, vacated the April 
1997 Board decision, and remanded the case to the Board for 
further action.

In February 1999, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of the claim on appeal (as reflected 
in a June 2001 supplemental SOC (SSOC)) and returned this 
matter to the Board.

In March 2002, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of the claim (as reflected in a 
September 2002 SSOC), and returned the matter to the Board 
for further appellate consideration.

In August 2003, the Board denied service connection for 
residuals of a cervical spine injury.  The veteran appealed 
the Board's decision to the Court.  By a January 2006 
Memorandum Decision and Order, the Court vacated the August 
2003 Board decision, and remanded the case to the Board for 
further action.

In October 2006, the Board requested an expert medical 
opinion via the Veterans Health Administration (VHA); the 
Board notified the appellant of this development in October 
2006.  In November 2006, the Board received the requested 
opinion.  In December 2006, the Board forwarded a copy of the 
medical opinion obtained to the appellant and his attorney, 
notifying them of a 60-day period for response.  In a January 
2007, the appellant's attorney submitted additional argument 
in response to the opinion.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran sustained a spine injury during a helicopter 
crash in service, he has current degenerative changes of the 
cervical spine, and the medical opinion evidence-on the 
question of whether the current cervical spine disability is 
medically related to the in-service spine injury-is in 
relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for degenerative changes of 
the cervical spine, residual to in-service spine injury, are 
met.  38 U.S.C.A. §§ 1110, 5103A, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Considering the claim on appeal in light of the above, and in 
view of the Board's favorable disposition of the claim, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

II.  Background

Service medical records reflect that the veteran was seen 
with a 1-day history of back trouble in early November 1969.  
Examination revealed right paraspinal muscle spasm with 
resultant right scoliosis.  There was no history of trauma.  
There was no radiating pain, which was localized at L-3.  A 
week later, the veteran was seen with complaints of low back 
and thoracic spinal pain following an aircraft accident.  
Orthopedic examination and X-rays were negative.  The neck 
and spine were normal on September 1970 separation 
examination.

Post service, on May 1971 VA examination of the neck and 
spine, there was no abnormality of the neck, and the veteran 
accomplished all motions without difficulty.  He could touch 
his toes.

In a statement of July 1974, the veteran stated that he had 
been unable to report for a VA examination scheduled in April 
1974 because he had been in a motorcycle accident.

On December 1978 examination by a private chiropractor, the 
veteran complained of neck pain and stiffness and back pain.  
Current cervical spine X-rays revealed cervical hypolordosis.  
There was transverse hypertrophy at C-6 on the right, and 
right cervical thoracic scoliosis.  The diagnosis was chronic 
paraspinal myofascitis, and neuralgia of the thoracic and 
lumbar spine.

By rating action of October 1979, the RO granted service 
connection for a compression fracture of the dorsal spine as 
a residual of an in-service back injury during a helicopter 
accident.

A December 1982 private chiropractic record shows that the 
veteran was seen after he rolled-over his motor vehicle and 
his head struck the windshield.  He complained of pain and 
difficult motion of the neck and low back.

September 1991 VA outpatient records indicated the veteran's 
2-month history of neck pain. Cervical spine X-rays revealed 
marked degenerative joint and disc disease at the C4-C5 level 
with abnormality of the curvature in this area.  No acute 
pathology was noted.

On October 1991 VA orthopedic examination, the veteran's 
complaints included neck and back pain.  There were no 
findings pertaining to the cervical spine.

In an October 1991 statement, B. Tosky, a chiropractor, 
stated that he first saw the veteran in April 1991 for 
treatment of injuries sustained in a March 1991 automobile 
accident, the chief symptoms of which included severe head 
and upper back pain, a stiff and painful neck, and mid-back 
pain.  X-rays revealed posterior ligamentous injury to 
several cervical vertebra, complete loss of the normal 
cervical lordotic curve, and osteophytic degeneration of the 
C-4 vertebra with C-4 disc degeneration.  The diagnosis was 
moderate hyperflexion (whiplash) injury/sprain to the 
cervical spine, complicated by irritation to the C-3, 4, 5, 
and 6 nerve roots along with paravertebral muscle spasm.

On December 1991 VA outpatient orthopedic examination, the 
veteran was noted to have sustained a compression fracture in 
a helicopter crash, and to have been re-injured in a 2-car 
automobile crash.  Current X-rays revealed a fairly normal 
cervical spine (interspaces, vertebral height, etc.), which 
was straightened.

In a March 1992 statement, Mr. Tosky stated that he had 
reviewed 1972 (sic) X-rays and that the veteran had sustained 
an intensely traumatic injury to his cervical spine.  He 
opined that the loss of the normal lordotic curve was 
consistent with what was seen in a severe acceleration-
deceleration injury such as a fall, and that the misalignment 
of atlas or axis was also symptomatic of such forceful 
cervical sprain.

In February 1994, the veteran was hospitalized at the North 
Carolina Baptist Hospital for treatment of a Type II odontoid 
fracture sustained in a motor vehicle accident a few days 
earlier.  A history of a motor vehicle accident 3 years ago 
with neck sprain was noted, with no residuals.  During his 
hospital course, surgery was performed to internally fix the 
odontoid fracture. X-rays of the cervical spine revealed loss 
of disc space, end plate sclerosis, and osteophyte formation 
at the C4-5 level.  There was straightening of the normal 
cervical lordosis.  The veteran was discharged from the 
hospital in stable condition.

During the October 1994 RO hearing, the veteran testified 
that he currently suffered from a cervical spine disorder as 
a result of compression of cervical vertebra incurred during 
a helicopter accident in service in 1969, and that his 
contentions were supported by competent medical opinions.

On November 1994 VA orthopedic examination, the veteran gave 
a history of a crushed vertebra in his neck after a 
helicopter crash in 1969.  After further questioning of the 
veteran, the examiner felt that the fracture involved the 
veteran's thoracic spine, not the neck.  Current cervical 
spine X-rays revealed two bone screws in the midline, 
presumably extending from the bodies of the 2nd cervical 
vertebra into the 1st.  There was evidence of narrowing of 
the C4-5 intervertebral disc space with marginal spurring, 
compatible with disc pathology.  After examination, the 
diagnoses were status post fracture of the dorsal spine 
anterior wedge without neurological deficit by history, 
secondary to helicopter accident; and history of cervical 
spine degenerative arthritis with no evidence of significant 
limitation of range of motion or neurological deficit.  After 
careful review of the veteran's file, the examiner opined 
that the veteran's cervical spine pathology was not related 
to the injury he sustained to the thoracic spine, at which 
time an anterior wedge compression fracture occurred, and 
which thoracic spine disorder was service connected.

In a January 1995 statement, W. Cox, a chiropractor, stated 
that, after comparing the veteran's February 1994 X-rays with 
those of January 1975, he found that the veteran's neck 
condition had worsened dramatically, with increased kyphosis 
and bone and disc degeneration.  Mr. Cox opined that the 
cause of the veteran's condition was a 1969 in-service 
helicopter accident and the injuries suffered at that time.

In a May 1995 addendum to the November 1994 VA examination 
report, the same VA physician stated that he had reviewed the 
veteran's claims file and undated cervical spine X-rays from 
a chiropractor.  The VA physician noted that the latter X-
rays showed no significant cervical spine pathology.  After a 
careful review of the evidence, the VA doctor opined that the 
veteran's cervical spine pathology was not related to the 
anterior wedge compression fracture he sustained to the 
thoracic spine, which disability was service connected.  The 
VA examiner also noted 1994 North Carolina Baptist Hospital 
records indicating that trauma to the veteran's cervical 
spine occurred in a February 1994 motor vehicle accident, and 
that he underwent odontoid screw fixation at that time.  The 
VA physician concluded that the veteran's cervical spine 
problem occurred in 1994 and was in no way related to his 
service- connected injury many years ago.

During the January 1997 Board hearing, the veteran testified 
that he currently suffered from a cervical spine disorder as 
a result of a helicopter accident in service in 1969, and 
that his contentions were supported by competent medical 
opinions.  He reported that he re-injured his back and neck 
in a motor vehicle accident in 1994.

On June 1999 VA orthopedic examination, the examiner reviewed 
the claims file and the February 1999 Board Remand.  The 
veteran gave a history of the onset of his spine disabilities 
during a 1969 helicopter accident.  The examiner noted that 
the veteran was subsequently found to have had a compression 
fracture of the 7th thoracic vertebral body, but that his 
records did not indicate the extent of the examination or any 
findings related to the neck at that time.  The examiner also 
noted a fracture of the odontoid process of the neck in an 
automobile accident in February 1994, with operative repair 
and screw fixation at that time.  After current examination 
and cervical spine X-rays, the diagnoses included post-
operative healed odontoid fracture of the cervical spine; 
history of cervical degenerative disc disease with X-ray 
changes reported and present on current examination; and 
healed, asymptomatic compression fracture of the 7th thoracic 
vertebral body.  

The examiner opined that it was not likely that the current 
cervical spine findings were related to the veteran's 
military service or to his service-connected thoracic spine 
disorder, or that the service-connected thoracic compression 
fracture aggravated any current cervical symptoms.  The 
reason for these conclusions was that there was no report of 
complaints and/or examinations to any extent of any severity 
of cervical injury in the veteran's in-service helicopter 
crash which would be likely to be manifest by the present 
findings many years later.  The examiner noted that the 
injury to the cervical odontoid process clearly occurred in a 
later motor vehicle accident.  Although there was some 
possibility that cervical degenerative disc problems could 
have started during the veteran's military service, the 
doctor did not believe that there was any evidence of record 
to sustain such an opinion, noting that the degree of 
cervical degeneration seen in the veteran was as often as not 
seen in middle-aged men without the history of any antecedent 
severe injury.

In an April 2000 addendum to the June 1999 VA examination 
report, the same VA physician stated that he had reviewed 
additional medical evidence that had been introduced into the 
veteran's claims file subsequent to the latter 1999 
examination, as well as other records in the claims file, and 
that the additional evidence did not alter the diagnoses or 
opinions expressed in the 1999 report.

In a May 2001 statement, C. Bash, M.D., stated that he had 
reviewed the veteran's claims file including the service and 
post-service medical records, VA rating actions, SOC, and 
SSOCs, the veteran's hearing testimony, VA examination 
reports, and medical literature, and opined that the 
veteran's in-service cervical spine injury in a helicopter 
crash caused his current cervical spine pathology, advanced 
degenerative arthritis.  Dr. Bash disagreed with the May 1995 
VA examiner's opinion, on the grounds that the veteran 
clearly had a pre-1994 cervical spine injury and disability, 
citing Mr. Tosky's March 1992 report.  Dr. Bash noted that 
the veteran's current cervical spine problems were located in 
the lower spine, with the most severe disease at the C4-5 
level, whereas the 1994 accident caused a fracture at a 
different level, i.e., the odontoid, located at the C-2 
level.  Dr. Bash further noted that the May 1995 VA examiner 
failed to comment about the clinical findings pertaining to 
the neck on a December 1978 examination, in Mr. Tosky's March 
1992 report, and in Mr. Cox's January 1995 report.  

To the contrary, Dr. Bash opined that it was clear from the 
record that the veteran sustained a severe spine injury in 
the 1969 helicopter crash, and that his whole spine was 
affected by this crash, as it was an axial-type load that 
caused the thoracic spine fracture which was not initially 
diagnosed by military medical authorities.  In support of 
this opinion, Dr. Bash quoted from medical literature, to the 
effect that injuries to the spine early in life lead to 
advanced spine degenerative disease; at the onset, tearing of 
ligaments and subluxation are manifested by local symptoms of 
back pain accentuated by the motion which stretches the 
ligaments, and eventually symptoms of localized degenerative 
arthritis are superimposed.  Dr. Bash further opined that the 
veteran's current cervical spine problems were caused by his 
in-service helicopter crash with spine injury, and stated 
that this opinion was based on the 1978 cervical spine X-ray 
findings, the mechanism of injury, medical assessments, and 
the veteran's testimony, and was in agreement with both 
chiropractic opinions of Mr. Tosky and Mr. Cox.  Dr. Bash 
stated that he discounted the May 1995 VA examiner's opinion 
because he did not think that VA physician fully reviewed the 
record, and he felt that VA physician missed some very 
pertinent facts, and did not comment on the Tosky or Cox 
chiropractic opinions or the evidence of the veteran's 
cervical spine injury prior to 1994.

On August 2002 VA orthopedic examination, the physician 
stated that he reviewed the veteran's claims file and the 
March 2002 Board Remand prior to examining the veteran.  The 
examiner reviewed the veteran's military and medical history, 
including a late-1960s helicopter accident, the mid-1970s 
finding of a compression fracture of the 7th thoracic 
vertebral body, chiropractic treatment since the mid-1970s, 
and a fracture of the cervical spine odontoid process in a 
February 1994 automobile accident.  The VA examiner noted a 
chiropractor's opinion that 1970s cervical spine X-rays 
showed degenerative changes, but that after a current review 
of those 1975 X-rays [the Board notes that the veteran 
brought to the current examination the original X-rays of his 
cervical spine taken at the Gonstead Chiropractic Clinic in 
January 1975], a VA radiologist saw no such changes.  The 
radiologist noted that 1979 VA X-rays showed a compression 
fracture at the T-7 level, and 1994 VA X-rays clearly showed 
cervical degenerative changes.  After current examination, 
the diagnoses were thoracic spine degenerative joint disease; 
status post T-7 fracture with residuals; and status post 
fracture of the odontoid process of C-2 with degenerative 
changes of the neck.  The VA physician opined that the 
veteran's cervical spine disease was not caused by the late 
1960s helicopter accident, or caused or aggravated by the 
dorsal spine fracture.  The reason for this conclusion was 
that a current VA radiologist's review of 1975 X-rays showed 
no evidence of any cervical degenerative changes therein.  
The VA examiner noted that this opinion was in disagreement 
with Dr. Bash's opinion and Mr. Cox's chiropractic report, 
and he could not explain why the latter 2 individuals saw 
degenerative changes in 1975 where a VA physician/radiologist 
saw none.  As a result, VA physician concluded that there was 
no evidence that the in-service helicopter accident, which 
resulted in the veteran's thoracic spine problem, resulted in 
any way in his cervical spine problems.

In a June 2003 statement, Dr. Bash stated that he re-reviewed 
the veteran's medical records in this case, to include 1975, 
1994, and 2001 X-rays and the August 2002 VA orthopedic 
examination report, and opined that the veteran's 1969 in-
service helicopter accident injured his cervical spine and 
led to degenerative changes therein, and that these changes 
had worsened over time and caused his current neurological 
signs and symptoms.  He asserted that this opinion was 
consistent with those of Messrs. Cox and Tosky, and that 
nothing in the medical record since his last review would 
alter that opinion.  After reviewing January 1975 X-rays of 
the veteran's cervical spine, Dr. Bash agreed with the August 
2002 VA radiologist's opinion that they showed no significant 
bony changes.  He also opined that the longstanding, slowly 
progressive degenerative changes at the C4-5 level shown on 
1994 X-rays were caused by the veteran's 1969 in-service 
helicopter accident, as those type of changes could 
absolutely not have been initially caused by an acute 1994 
automobile accident, because the time interval was too short.  
He also opined that the C-4-5 pathology also could not have 
been caused by the veteran's 1974 motorcycle accident, 
because he only injured his leg therein. Dr. Bash discounted 
the probative value of the August 2002 VA examiner's opinions 
because he was not a radiologist himself, and because he 
relied upon the opinion of an unnamed radiologist who failed 
to provide a written report for the record and comment on the 
significance of the veteran's C4-5 degenerative changes, on 
how those changes were likely developed, on what likely 
caused those changes to occur, and on how those changes 
related to the negative 1975 X-rays and the veteran's medical 
history in reaching his conclusions.

In November 2006, upon request by the Board, a VA Orthopedic 
Surgeon submitted a VHA medical opinion regarding the 
etiology of the veteran's cervical spine disability.  The 
physician indicated that the veteran's cervical spine 
pathology consists of degenerative changes of C-4, 5 and a 
previous odontoid fracture fixed with bone screws.  It was 
indicated that the degenerative changes are chronic, the 
odontoid fracture healed.  It was concluded that those 
findings are not related to any incident in the veteran's 
military service.  Both findings onset occurred after the 
veteran's military service.  It was concluded that therefore, 
no present cervical spine pathology is due to or related to 
veteran's military service, including his helicopter crash in 
1969.  The physician also indicated that the records did not 
indicate any cervical spine pathology prior to the veteran's 
military service.  It was noted that the compression fracture 
of T-7 was a result of the veteran's helicopter crash in 
1969.  The physician indicated that the fracture healed in a 
few weeks and was an isolated injury.  It was indicated that 
the injury to T-7 body in no way affected the cervical spine 
and it was concluded that the compression fracture of T-7 in 
1969 was not related to the cervical spine pathology present 
today.  The physician indicated that the conclusions were 
reached after reviewing the veteran's medical records 
involving the 1969 helicopter crash and subsequent motor 
vehicle accidents in 1974, 1982, 1991 and 1994. It was also 
indicated that the opinions by the VA and C. Bash, M.D. and 
chiropractors B. Tosky and W. Cox were also reviewed.  The 
physician stated that he was not aware of a case of a 
thoracic spine compression fracture as an isolated injury 
having any short or long term residual pathology on the 
remaining spinal column.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Considering the totality of the evidence, to include the 
competing medical opinions, the Board finds that, with 
application of the benefit-of-the-doubt doctrine, the 
criteria for service connection are met.

In this case, although the record demonstrates an in-service 
dorsal spine injury associated with an in-service helicopter 
crash, no cervical injury or disability was actually 
documented in service, and no such disability was medically 
shown until years after service.  Moreover, the record  
reflects competing opinions on the question of whether there 
exists a medical relationship, or nexus, between current 
degenerative changes of the cervical spine and service.  The 
Board finds, however, that when the nexus opinions are 
closely examined, and considered in light of the other 
evidence of record, the opinions are, at least, evenly 
balanced.

First addressing the statements of two chiropractors, in a 
March 1992 statement, Mr. Tosky noted that the veteran 
sustained a cervical spine injury consistent with a fall, but 
did not clearly relate the current cervical spine disability 
to the in-service injury.  In the January 1995 statement, Mr. 
Cox indicated that he compared January 1975 and February 1994 
x-rays and opined that the veteran's cervical spine 
disability was caused by the in-service injury and the 
injuries suffered at that time.  Mr. Cox's statement tends to 
provide some positive evidence in support of the veteran's 
claim, even though he is not a medical doctor.

Specifically as regards the medical opinion evidence, the 
Board notes that, weighing against the claim, as indicated 
above, are the subsequent opinions rendered by VA physicians 
in  November 1994, June 1999 and August 2002.  Each VA 
examiner reviewed the veteran's claims file prior to 
rendering an opinion.  Each VA examiner found that the 
veteran's cervical spine disability was not related to his 
dorsal spine injury in service and provided a rationale for 
each opinion (although the examiners did not explicitly 
address contrary opinions)

By contrast, the record contains the May 2001 opinion of Dr. 
Bash in which he also indicated that claims file was 
reviewed, including the service and post-service medical 
records and the VA examination reports.  Dr. Bash concluded 
that the veteran sustained a severe spine injury in the 1969 
helicopter crash in service, and that his whole spine was 
affected by this crash-a fact which the Board finds is not 
clearly supported by the contemporaneous record.  Dr. Bash 
concluded that the veteran's current cervical spine 
degenerative changes are caused by the in-service injury.  He 
provided a rationale for his conclusion, including discussion 
of the favorable opinions of the two chiropractors, as well 
as the unfavorable VA medical opinions.  In a June 2003 
statement, Dr. Bash indicated that he re-reviewed the 
veteran's medical records, including x-ray reports and the 
August 2002 VA orthopedic examination report and concluded 
that the in-service injury included injury to the cervical 
spine and led to degenerative changes.  Dr. Bash included 
discussion of the November 2002 VA examiner's opinion and 
provided rationale to support his disagreement with that 
opinion.  

Also weighing against the claim is the November 2005 VHA 
opinion by physician that indicated that the claims file had 
been reviewed, and concluded that the compression fracture of 
T-7 in 1969 was not related to the cervical spine pathology 
currently present.  The physician acknowledged the opinions 
of Dr. Bash and Mr. Tosky and Mr. Cox-even though he did not 
expressly provide any rationale for his apparent disagreement 
with their conclusions.  The physician noted that he was not 
aware of a case of a thoracic spine compression fracture as 
an isolated injury having any short or long term residual 
pathology on the remaining spinal column.

Thus, as indicated above, there is medical opinion evidence 
both for and against the claim based on consideration of the 
veteran's documented medical history and assertions, and 
supported by stated rationale-although there also are 
positive and negative aspects of each opinion, as indicated.  
Nonetheless, when considered collectively, these opinions 
tend to indicate that there is as likely as not an 
etiological relationship between the injury in service and 
current cervical spine disability.    

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to include medical 
opinion evidence addressed above, and resolving all 
reasonable doubt on the question of medical nexus in the 
appellant's favor, the Board finds that the criteria for 
service connection for degenerative changes of the cervical 
spine, residual to in-service spine injury, are met.  


ORDER

Service connection for degenerative changes of the cervical 
spine, residual to in-service spine injury, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


